Citation Nr: 0734266	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
a 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated a 
10 percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, J.M. and T.G.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in White 
River Junction, Vermont (RO).  

Procedural history

Service connection was granted for bilateral knee 
disabilities in a March 1984 RO rating decision.   Service 
connection for a back disability was granted in a June 1985 
rating decision.  As of an October 2000 rating decision, the 
back disability was rated 40 percent disabling and each knee 
disability was rated 10 percent disabling.  The veteran's May 
2002 claim for increased ratings was denied in the November 
2002 rating decision.  The veteran disagreed and timely 
appealed. 

In his substantive appeal, the veteran requested a hearing 
before the Board in Washington, DC.  See the VA Form 9 dated 
in May 2005.  Such was scheduled for July 2006, but the 
veteran failed to appear.  Shortly thereafter, however, the 
veteran sent the Board a letter explaining that he did not 
want a hearing in Washington and that he instead wanted a 
videoconference hearing at the RO.  The Board interpreted 
this request as a motion to reschedule the hearing, which was 
granted by the undersigned, who was to have presided at the 
July 2006 hearing, in August 2006.  See 38 C.F.R. § 20.704 
(2007).  In April 2007, the case was remanded so that such a 
hearing could be scheduled.

In May 2007 the veteran, his representative, J.M. and T.G., 
presented evidence and testimony in support of the veteran's 
claim at a videoconference hearing before the undersigned.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
spinal deformation, no abnormal curvature, lumbar flexion to 
30 degrees, extension to 10 degrees, lateral flexion of 0-20 
degrees left, 0-5 degrees right, lateral rotation 0-75 
degrees left and 0-60 degrees right, and complaints of pain 
throughout the range of motion.  X-ray evidence shows mild-
to-moderate degenerative changes in the posterior facet of 
L4-L5 and L5-S1.  

2.  The veteran's right knee disability is manifested by 
active motion extension and flexion from 45 degrees to 95 
degrees, with complaints of pain, and passive extension and 
flexion from 10 degrees to 105 degrees with complaints of 
marked pain.  X-ray evidence shows mild-to-moderate 
degenerative changes.  

3.  The veteran's left knee disability is manifested by 
active motion extension and flexion from 30 degrees to 100 
degrees with complaints of pain, and passive motion extension 
and flexion from 5 degrees to 100 degrees with complaints of 
pain throughout the range of motion tested.  X-ray evidence 
shows mild-to-moderate degenerative changes.  

4. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back disability or either of the bilateral knee disabilities, 
so as to render impractical the application of the regular 
schedular standards.

5.  The veteran is currently service-connected for 
lumbosacral strain and bilateral knee disabilities, with a 
combined disability evaluation of 50 percent.

6.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a low 
back disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) and Diagnostic 
Code 5237 (2007).

2.  The criteria for an increased disability rating for a 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5014 
(2007).

3.  The criteria for an increased disability rating for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5014 
(2007).

4.  The criteria for referral of any of the service-connected 
disabilities for an increased disability rating on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.19 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his low back and knee conditions 
are worse than is recognized by VA.  He further claims he is 
unable to obtain employment because of these service-
connected disabilities and that he is therefore entitled to 
TDIU.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA

The veteran was notified in a letter dated August 2002 that 
to show entitlement to TDIU the evidence must show that the 
veteran was "unable to secure and follow a substantially 
gainful occupation solely due to your service-connected 
disabilities, and that  to qualify for TDIU, he must have one 
service-connected disability "ratable at 60 percent or more, 
or two or more service-connected disabilities, at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 
percent or more."  The veteran was also informed that in 
order to show entitlement to an increased rating disability, 
"the evidence must show that your service connected 
disability has increased in severity."  Thus, the veteran 
was informed of what the evidence must show.

The August 2002 VCAA letter also informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.  See Wilson v. Mansfield, No. 07-7099 (Fed. Cir. 
October 15, 2007 [VCAA notice may be generic in that it need 
not identify evidence specific to the individual claimant's 
case].  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

In a December 2005 letter the veteran was told that if 
he had any additional information or evidence that 
supported his claim to let VA know or send it to VA.  In 
essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With regard to the claims for increased disability rating, 
elements (1), (2) and (3), veteran status, current 
disabilities, and a connection between the veteran's service 
and the claimed disabilities are not at issue because the 
veteran has been service connected for his claims.  The 
veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  Any current lack of 
advisement as to element (5), effective date, is rendered 
moot via the RO's denial of an increased rating for the 
veteran's low back and knee disabilities.  In other words, 
any lack advisement as to that element is meaningless, 
because increased disability ratings [and therefore effective 
dates] were not assigned.

With regard to the veteran's claim for TDIU, elements (1) (2) 
and (3) are not at issue.  The veteran's claim was denied 
based on element (4), degree of disability; the veteran's 
service-connected disabilities do not rise to the statutorily 
required combined disability rating.  As above, the veteran 
has been properly notified of this crucial element.  Any lack 
of advisement of element (5) has no prejudicial effect on the 
veteran's claim because no entitlement to TDIU was granted.

Thus, the Board finds that the veteran received proper 
Dingess notice. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA medical records 
pertaining to his claims.  Moreover, the veteran has received 
medical examinations which pertain to his claims in April 
2003, July 2004, November 2004, and January and July 2005.  
Neither the veteran nor his representative has identified or 
requested any further evidence in support of the veteran's 
claim.

The Board additionally observes that the RO contacted the 
Social Security Administration.  The report of contact (VA 
Form 119) dated April 25, 2006, reads in its entirety as 
follows:

[The veteran] applied for benefits several years ago.  
He did not meet the non-medical requirements for 
benefits so no medical decision was ever solicited or 
rendered.  There are no medical records or decision on 
file.  

In conclusion, the Board finds that under the circumstances 
of this case, the VA has satisfied the notification and duty 
to assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As was noted in the Introduction, the veteran 
testimony at a videoconference hearing in May 2007.  The 
veteran's representative submitted a brief in support of the 
veteran's claim in July 2006.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for a 
service-connected low back disability.

Pertinent law and regulations

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's claim was received by the RO on May 9, 2002.  
Subsequent to the veteran's claim, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

In the February 2005 SOC, VBA informed the veteran of the new 
criteria and readjudicating the claim under both the old and 
new criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will similarly apply both the old and new versions 
of the criteria to the veteran's claim.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000; see 
also Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former schedular criteria, the veteran's service-
connected low back disability has been evaluated by the RO 
under 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 [lumbosacral 
strain] (2001).  

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following levels of disability:

Severe; with listing of whole spine to opposite 
side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced 
motion . . . . . . . 40 percent

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position . . . . . . 20 percent

With characteristic pain on motion . . . . . . . . 
. .10 percent

With slight subjective symptoms only . . . . . . . 
. 0 percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2007).  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% - Severe;

20% - Moderate;

10% - Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).



(ii.)  The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability was 
initially rated under former Diagnostic Code 5295 
[lumbosacral strain].  It is currently rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Code 5237 [lumbosacral or cervical strain] 
has been assigned.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Essentially, the veteran complains of lower back pain, 
primarily localized to the lumbosacral spine.  The veteran's 
low back condition has been diagnosed as "chronic LS [lumbar 
spine] strain with degenerative changes."  Based on multiple 
diagnoses of lumbar strain and DDD, see, e.g., the reports of 
July 2004 and January 2005 VA examinations, the Board has 
determined that the most appropriate diagnostic codes are 
former Diagnostic Codes 5292 and 5295 limitation of motion of 
the lumbar spine/lumbosacral strain]; and current Diagnostic 
Codes 5237 and 5242 [lumbosacral strain/ degenerative 
arthritis of the spine].  

With respect to the current schedular criteria, all lumbar 
spine disabilities except intervertebral disc syndrome are 
rated using the same criteria, so even if the veteran's 
disability was to be rated under current Diagnostic Code 5237 
[lumbosacral strain] instead of current Diagnostic Code 5242 
[degenerative arthritis of the spine], this would in no way 
change the outcome of the case.  

There is no diagnosis of intervertebral disc syndrome.  The 
April 2003 examiner specifically noted the veteran denied 
radicular symptoms.

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Former Diagnostic Codes 
5295 and current Diagnostic Code 5237.  The veteran and his 
representative have not suggested the use of any other 
diagnostic code.  

Schedular rating

(i)  The former criteria

The veteran's lumbar spine disability has been assigned a 40 
percent rating under former Diagnostic Code 5295.  The 
current 40 percent disability rating is the maximum that can 
be awarded under former Diagnostic Codes 5292 and 5295.  
An increased schedular disability rating is accordingly not 
warranted under the former schedular criteria.

(ii)  The current criteria

Under the current criteria, the veteran's back disability is 
rated under the general rating formula for back disabilities 
set out in the law and regulations section above.

To obtain a disability rating higher than the currently 
assigned 40 percent under the current spine regulations, the 
evidence would have to show unfavorable ankylosis of the 
entire thoracolumbar spine.  The Board further observes that 
the medical evidence does not meet the criteria for 100 
percent disability under the general rating formula which 
requires evidence of unfavorable ankylosis of the entire 
spine.  

The evidence simply does not show ankylosis of any degree.  
Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. 

Ranges of motion of the veteran's low back have been 
described in April 2003 as follows:
										(normal)
flexion 30 degrees								90 
degrees	
extension to 10 degrees							30 
degrees
lateral flexion of 0-20 degrees left					
	30 degrees
lateral flexion of 0-5 degrees right					
	30 degrees
lateral rotation 0-75 degrees left 					
	60 degrees	
lateral rotation 0-60 degrees right					
	60 degrees

See 38 C.F.R. § 4.71a, Plate V.

Thus, although the veteran evidences a decreased range of 
motion of the low back, the medical evidence of record fails 
to demonstrate the presence of any ankylosis, favorable or 
unfavorable. Because the veteran is able to move his lower 
back joint, by definition, it is not immobile. Therefore, 
ankylosis is not shown.  

After review of the entire record, the Board finds that the 
medical evidence of record does not meet the criteria for an 
increased rating under the general rating formula for back 
disabilities. 


DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  The holding in DeLuca requires the Board to 
consider whether additional disability would be warranted 
based on functional loss due to fatigability, incoordination, 
and lack of endurance caused by pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.   

With regard to the former criteria in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  As discussed above, the 
veteran is receiving the maximum 40 percent rating allowable 
under Diagnostic Codes 5292 and 5295.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration in this case under the former criteria.

With respect to the current schedular criteria, as explained 
above, the veteran is in receipt of the highest schedular 
rating absent ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine. 

Extraschedular consideration

The thrust of the veteran's presentation is that his low back 
disability is productive of such unusual and excruciating 
pain that he is severely limited in all aspects of his life 
and in particular he cannot work.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007). An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  The Board 
observes that the RO has considered the application of an 
extraschedular rating in the February 2005 statement of the 
case.  The Board will likewise consider the question of 
whether an extraschedular rating is appropriate regarding the 
veteran's claim for increased rating for his service-
connected back and knee disabilities.  See Bagwell v. Brown, 
9 Vet. App. 157 (1966).

The record does not show that the veteran has required any 
hospitalization for his service-connected back disability.  
The veteran has contended that his service-connected low back 
disability has result in marked interference with employment.  
He also contends, in essence, that his back disability 
results in exceptional levels of pain.  The Board also notes 
the statements of J.M. and T.G. in the record, who 
essentially describe that the veteran is incapable of 
performing relatively simple tasks without taking many rest 
periods to complete a project.  

The evidence in this case shows the many instances of he 
veteran's subjective complaints of severe pain.  The clinical 
evidence, however, does not objectively support these 
representations of pain. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

The Board notes that the veteran has been examined and 
treated by several VA health care professionals.  The medical 
reports they have submitted all describe the veteran's 
dramatic expressions of pain during examinations.  Examiners 
have commented that the pain behavior exhibited by the 
veteran is out of proportion to the objective clinical 
findings.  

There is a strong theme of exaggeration of pain symptoms to 
be found in the examination reports.  In a January 2005 
examination report, the examiner noted the veteran complained 
of pain with palpation "throughout any area of the cervical, 
thoracic, lumbar spine and back musculature."  The examiner 
also noted the veteran would complain of pain with passive 
range of motion of his toes and with minimal flexion of the 
knees while lying in a supine position.  Similarly, in 
connection with an April 2003 examination, the reported 
"significant pain in the lumbar region with any movement" 
or when the examiner palpated the area

Upon reviewing the various reports and after examining the 
veteran, the January 2005 examining physician made the 
following observation:

On careful review of the veteran's Compensation and 
Pension examinations from 04-02-03 and 07-12-04 and 
prior orthopedic examinations in the clinic on 04-
12-01 and 05-11-01, it was noted the patient would 
grimace and exhibit pain behaviors throughout the 
examination process.  These responses are noted to 
additionally have occurred on examinations not 
involving the Compensation and Pension process 
(orthopedic clinic visits).  He appears to have an 
abnormal response, reaction to the exam process.  
It is difficult to say exactly what is occurring; 
however, these responses may be secondary to 
fibromyalgia, exaggerated pain behavior responses, 
or additional psychological issues.  Because of the 
patient's pain responses, different examiners 
likely obtained differing degrees of motion on 
testing depending on the degree to which they 
continued to proceed with the examination process 
with the veteran's complaints of pain.

The examiner who provided the April 2, 2003 examination 
report was more to the point:

He [the veteran] walks with a nonantalgic gait, 
although once in the exam room, his gait became 
more exaggerated and affected, wide-based, with 
difficulty with toe walking and heel walking.  The 
veteran also displayed bizarre posturing during 
Thomberg testing, which was clearly malingering in 
the absence of focal neurologic deficits.  [During 
the back examination] the expressions of pain 
seemed out of context and disproportionate to exam 
findings.  When the examiner appeared not to be 
paying attention, the veteran was able to don and 
duff clothing, shoes and socks easily without 
grimacing, moaning or impairment.  Yet when asked 
to flex forward or extend backward, the veteran 
claimed his spine "locked up" and was unable to 
move to any significant degree.

The Board notes that the January 2005 examiner also observed 
the veteran's range of motion while dressing and undressing 
was markedly different, without pain, than when the veteran 
was undergoing an examination.  

Other relevant evidence includes a November 2004 report in 
which the examiner noted that the veteran was able to 
(bi)cycle for two-to-three miles on a flat surface.  
Curiously, however, in January 2005, the veteran sated that 
he "had been bedridden for months following his prior 
Compensation and Pension examinations."  

The record is replete with statements attributable to the 
veteran which characterize his back pain as extreme; such 
statements have not been replicated on objective examination.  
The Board finds that the veteran's representations of pain 
and lack of endurance are not credible.  Indeed, as discussed 
above, two examining physicians found his pain exhibition to 
be excessive and exaggerated.    As was alluded to by the 
January 2005 VA examiner, examination results are likely 
flawed due to the veteran's exaggeration of his symptoms.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veteran to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
This includes providing accurate information to examiners.

Because of the veteran's propensity to exaggerate his 
physical limitations, discussed above, the Board notes that 
it is entirely possible that what J.M. and T.G. reported is 
compromised by efforts of the veteran to disguise his real 
capabilities.  For this reason, the Board finds the 
statements of J.M. and T.G. to be of limited probative value.

In short, there is no evidence that the veteran is 
occupationally impaired beyond the level contemplated in the 
assigned disability rating of 40 percent.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the claim for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected low back disability. 
The benefits sought on appeal are accordingly denied.



2.  Entitlement to an increased disability rating for a 
service-connected right knee disability.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability.

The issues for increased disability ratings for service-
connected right and left knee disabilities present similar 
facts and identical law.  For the sake of economy, the Board 
will address them in the same analysis.

Relevant law and regulations

The relevant law and regulations pertaining to increased 
ratings in general and rating musculoskeletal disabilities 
has been stated above and will not be repeated here.

Assignment of diagnostic code

The RO has rated the veteran's bilateral knee disabilities, 
initially diagnosed as chondromalacia patella, with partial 
ACL and MCL tears of the right knee, by analogy to 
osteomalacia under Diagnostic Code 5014.  See 38 C.F.R. § 
4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 5014 (and by extension, 
Diagnostic Codes 5003, 5260 and 5261).  See Tedeschi, supra.  

Osteomalacia will be rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5014 (2007).  Under 
Diagnostic Code 5003 [degenerative arthritis], degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2007).  
Where, however, the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  See 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  

The RO has assigned a 10 percent disability rating based on 
evidence of range of motion and X-ray evidence of 
degenerative changes in both knees.  By the veteran's own 
accounts, the principal manifestations of his knee 
disabilities are constant pain and limited range of motion.  
Moreover, there is x-ray evidence in the record that 
substantiates a diagnosis of degenerative arthritis of both 
knees.  The most recent diagnosis is "degenerative 
arthritis, bilateral knees."  

Although bilateral chondromalacia patella and partial ACL and 
MCL tears of the right knee were diagnosed in the remote 
past, these diagnoses have not been replicated recently.  A 
January 2001 MRI did not indicate the presence of any 
meniscal tear and indicated that "the ligamentous structures 
are intact."  

In short, the veteran's currently diagnosed disability is 
arthritis, with complaints of limited motion.  Diagnostic 
Codes 5014 and 5003 effectively rate the knee disabilities  
based on limitation of motion.
Specific schedular criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

Analysis

The veteran seeks entitlement to an increased rating for his 
service connected right and left knee disabilities, which are 
currently evaluated as 10 percent disabling. 

Schedular rating

As noted above, the medical records include x-ray reports 
which show arthritis of the veteran's knees.  Under 
Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the knee using the criteria of 
Diagnostic Codes 5260 and 5261.

The evidence reveals that the veteran's right knee disability 
is manifested by active motion extension and flexion from 45 
degrees to 95 degrees, with complaints of pain, and passive 
extension and flexion from 10 degrees to 105 degrees with 
complaints of marked pain.  

The veteran's left knee disability is manifested by active 
motion extension and flexion from 30 degrees to 100 degrees 
with complaints of pain, and passive motion extension and 
flexion from 5 degrees to 100 degrees with complaints of pain 
throughout the ranges of motion tested.  

As noted above, normal range of motion for the knee is 140 
degrees and zero degrees.  Diagnostic Code 5260 contemplates 
a noncompensable evaluation where there is limitation of knee 
flexion to 60 degrees, which is exceeded by the 105 and 100 
degrees recorded in connection with the most recent 
examination.  Diagnostic Code 5261 contemplates a 10 percent 
disability evaluation with a limitation of knee extension to 
10 degrees.  Thus, limitation of the veteran's left knee 
extension is compensable (10 percent disabling) under 
Diagnostic Code 5261.  Limitation of motion of the right knee 
is noncompensably disabling under either Diagnostic Code 5260 
or Diagnostic Code 5261; thus, a 10 percent rating is 
warranted based upon 
x-ray evidence of arthritis under Diagnostic Code 5003.   

The Board further concludes that the criteria for a 
disability evaluation greater than 10 percent have not been 
met.  As noted above, the evidence would have to show flexion 
limited to 30 degrees for a 20 percent disability rating and 
15 percent for a 30 percent disability rating; and, would 
have to show extension limited to 15 degrees for a 20 percent 
disability rating, 20 degrees for a 30 percent disability 
rating, 30 degrees for a 40 percent disability rating and 45 
degrees for a 50 percent disability rating.  The competent 
medical evidence of record does not show such limitation for 
either knee.  

In summary, the Board finds that the evidence of record does 
not support a finding that the veteran is entitled to an 
increased schedular disability rating for his service-
connected right knee or left knee disabilities.  

DeLuca considerations

The Board has considered whether additional disability would 
be warranted based on functional loss due to fatigability, 
incoordination, and lack of endurance and the like.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  

As with the back, the veteran has claimed that he experiences 
severe bilateral knee pain with resulting significant 
functional loss.  As with the back, no objective findings 
have supported the veteran's statements.

VA examiners, after noting the veteran's pain, found the 
veteran's knee was not limited by fatigue, weakness, lack or 
endurance, or lack of incoordination, but was inhibited to a 
limited degree by pain.  Two distinctly found that the 
veteran's exhibition of pain was exaggerated.  

The Board determines for the reasons stated above that the 
veteran's statements regarding functional loss due to pain, 
fatigability and lack of endurance are not credible.  The 
Board further finds that the medical evidence does not 
support a finding that additional disability, over and above 
the 10 percent rating now assigned, is warranted.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994). 

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

The Board observes that the April 2003 examiner noted the 
veteran's left knee showed "mild laxity."  However, the 
remaining medical evidence does not indicate that recurrent 
subluxation or lateral laxity is present in either knee.  The 
July 2004 examiner found no laxity, medially or laterally.  
The January 2005 examiner did not make any findings of 
instability or laxity; in the context of a very detailed 
examination report, this amounted to a finding that no laxity 
was present.  Moreover, a January 2001 MRI indicated that 
"the ligamentous structures are intact."  

The veteran has testified that his knees give way when 
walking up stairs, and that he occasionally uses knee braces 
and a cane to deal with instability.  See the hearing 
transcript at page 11.  The Board notes, however, that none 
of the VA examiners or health care providers has indicated in 
their reports that the veteran experiences knee instability.  
There is no prescription for braces, canes or other assistive 
devices.  The veteran's statements are not supported by the 
medical evidence.  The virtually negative medical evidence on 
this point carries much more weight.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].

Accordingly, the Board believes that separate ratings under 
Diagnostic Codes 5257 and 5003 are not appropriate because 
the medical evidence does not indicate that the veteran has 
instability of the right or left knees in addition to 
arthritis in the knees.  

Extraschedular rating

The regulation pertaining to referral for an extraschedular 
rating has been explained above in connection with the first 
issue on appeal.

With respect to both knees, thee is no evidence of 
hospitalization.  There is also no evidence of marked 
interference with employment, over and above that which is 
contemplated in the 10 percent ratings which are now 
assigned.  See Van Hoose, supra.  As discussed above, the 
knee disabilities are each manifested by rather insignificant 
limitation of motion.

In essence, as with the back, the veteran contends that the 
knee disabilities are productive of unusual pain.  As with 
the back, the Board finds that the objective medical evidence 
indicates that he is exaggerating his symptoms.  Objectively, 
there is no evidence of an unusual clinical picture.

In sum, the Board finds that referral of these issues for 
extraschedular consideration is not called for.



	(CONTINUED ON NEXT PAGE)





4.  Entitlement to TDIU.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 
27, 1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Analysis

As discussed in the law and regulations section above, TDIU 
may be awarded on either a schedular basis or an 
extraschedular basis. 

Schedular basis

The veteran's service-connected disabilities include 
lumbosacral strain, currently evaluated as 40 percent 
disabling; partial ACL and MCL tears and chondromalacia 
patella right knee, currently evaluated as 10 percent 
disabling; and chondromalacia paella, left knee, currently 
evaluated as 10 percent disabling.  The service-connected 
disabilities have a combined evaluation for compensation of 
50 percent.  

In this case, the service-connected disabilities do not meet 
the schedular criteria.  The veteran's back disorder meets 
the criteria as it is rated as 40 percent disabling, but the 
combined evaluation for compensation, which includes all the 
veteran's service-connected disabilities, does not reach the 
required 70 percent evaluation.  For this reason, the claim 
fails on a schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extraschedular consideration in TDIU claims 
applies to TDIU claims, such as this one, in which the 
disability ratings do not meet the percentage standard set 
forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2007).  

Under 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).  In this regard, the crucial inquiry for the 
Board is not whether the veteran is able to pursue his 
profession of choice, or indeed any particular job.  Instead, 
the Board must inquire as to whether the veteran can secure 
and follow a substantially gainful occupation in a more 
general sense.  See Moore, supra.

In support of his claim, the veteran submitted letters from 
A.B., M.D., a VA physician who treated the veteran.  In a 
letter dated May 2001, Dr. A.B. stated that he has treated 
the veteran for a number of years, and he described the 
veteran's physical condition.  Dr. A.B. then stated:

In summary, I believe that [the veteran] is at this 
time disabled from performing work due to pain in 
his back and knees which preclude standing or 
sitting in a comfortable position for more than 
fifteen minutes at a time.

In an October 2001 handwritten letter, Dr. A.B. stated that 
"at this time he [the veteran] is 100% disabled due to 
degenerative changes and disc disease in his back as well as 
degenerative changes in his knees."  In a June 2002 letter, 
Dr. A.B. stated that the veteran has had a disability since 
1993 and that since that time the veteran has been "unable 
to work at a full time, regular job and worked as self 
employed due to this disability . . . now is he (sic) fully 
disabled to work in any capacity."  

Finally, the evidence includes a July 2004 examination report 
by M.B., a VA nurse practitioner, who examined the veteran 
and made the following diagnosis:

Bilateral patello femoral syndrome with 
degenerative changes.  Combination of lumbar spine 
and bilateral patello-femoral syndrome leave him 
unemployable.  

These reports are unequivocal and clearly favor the veteran's 
claim.  However, the Board finds that the conclusions reached 
by Dr. A.B. and M.B. are outweighed by the evidentiary record 
as a whole, and that the veteran's entitlement to TDIU does 
not warrant referral for extraschedular consideration.

As noted above, the Board has the duty to assess the 
credibility and weight given to evidence.  See Madden,  
supra.  In this regard, where, as here, the Board is 
presented with conflicting medical evidence, it is free to 
favor some medical evidence over other medical evidence 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri supra., at 470-71.

All three of the veteran's service-connected disabilities 
have been evaluated by the Board above in the context of the 
veteran's claims for increased disability ratings.  
For reasons stated above, the Board found that the veteran's 
presentation was marked by exaggerated reports of pain, far 
in excess of what was expected by examiners based on physical 
findings.  Objectively, the medical evidence shows that, 
taken together, the back and bilateral knee disabilities are 
productive of limited motion and little else in the way of 
demonstrated symptomatology.  

The crux of he veteran's case is that these service-connected 
disabilities cause an unusual degree of pain.  This has been 
dealt with by the Board above, particularly in connection 
with the veteran's implied request for an extraschedular 
rating for his back disability.  In essence, reports of two 
VA examinations show that the veteran was deliberately 
exaggerating his symptoms, to the point where the  April 2003 
VA examiner stated that he was "clearly malingering".

With respect to the evidence in the veteran's favor as to the 
matter of unemployability, Dr. A.B. did not provide a basis 
for how he reached his conclusion that the veteran was 
unemployable.  His letters simply stated the veteran's 
service-connected disabilities prevent the veteran from 
sitting or standing for periods longer than 15 minutes.  
Assuming that this assessment is correct, it does not lead to 
a conclusion that the veteran is precluded for all forms of 
work.  

M.B.'s conclusion was based on her examination of the 
veteran.  However, as has been discussed above, the veteran 
has been found on other examinations to be exaggerating his 
symptoms.  Specifically, the January 2005 examiner and the 
April 2003 examiner both reached the conclusion the veteran 
was at worst malingering, or a had some (non service-
connected) condition which induced him to exaggerate his pain 
response.  

M.B. herself described the veteran's conduct during her 
examination of him as follows:

It was difficult to assess range of motion with the 
McMurray's [test].  He [the veteran] was grimacing 
in pain.  . . . As soon as I tried to bend his 
knees to move them, he was grimacing in pain. . . . 
He said the knee and his back both hurt, so when I 
tried to assess the knees, he was complaining of 
back pain. . . . Extension was extremely limited; 
he could not extend his knee up because again he 
complained about his back hurting and when he was 
sitting on the edge of the table with his knees 
bent at a 90 degree angle, I could not get him into 
anywhere near 0 degrees of extension.  He was very 
resistive of even trying to extend them at all.

This description matches that of the April 2003 and January 
2005 examiners.  
It appears that M.B. did not persist in the examination of 
the veteran in the same manner the other examiners did.  
Indeed, as the January 2005 examiner noted, different results 
were likely obtained by different examiners depending on how 
they treated the veteran's exhibition of pain.  Thus, the 
basis for M.B.'s conclusion that the veteran was unemployable 
due to his back and knee conditions is not as probative as 
those of the other examiners and appears to have been based 
on her acceptance of the veteran's overly dramatic and 
misleading presentation.  

In sum, the Board finds that the veteran's disabilities, 
which undoubtedly causing some impairment in employability, 
does not cause him to be unemployable.  For the reasons and 
bases stated above, the matter of the veteran's entitlement 
to TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for a service-
connected low back disorder is denied.

Entitlement to an increased disability rating for a service-
connected right knee disorder is denied.

Entitlement to an increased disability rating for a service-
connected left knee disorder is denied.

Entitlement to TDIU is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


